Citation Nr: 0118476	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for status post 
exostectomy 5th metatarsal, right foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent 
evaluation for status post exostosectomy 5th metatarsal, 
right foot.  In May 2001, the veteran testified at a hearing 
before the undersigned Member of the Board in Washington, DC.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This case must be remanded because the claims folder does not 
include all available relevant medical evidence.  In 
addition, the VA examination of October 1999 did not take 
into account the entire medical history of the veteran's 
disability, as the claims folder was not made available to 
the examining physician.  The United States Court of Appeals 
for Veterans Claims has stated very clearly that rating 
examinations must take into account the entire history of the 
disability under consideration.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

The veteran contends that his disability resulting from his 
post exostectomy of the 5th metatarsal of the right foot is 
more severe than contemplated by the 10 percent evaluation.  
At his May 2001 Board hearing, the veteran testified that his 
disability was becoming progressively worse.  He indicated 
that he suffered from daily pain and limped after being on 
his feet all night at work.  The veteran also testified that 
he had numbness in his foot as well as weakness.  He 
indicated that his private physician told him that arthritis 
could be forming in his foot due to his injury and these 
records were not in the claims file.  He also testified that 
he visited his podiatrist every three months to have his 
calluses trimmed and shaved.

At his October 1999 VA examination, the examiner indicated 
that he did not have the C-file to review.  The veteran 
reported occasional pain, which occurred a couple of times a 
week and that prolonged standing, walking, and climbing 
stairs, exacerbated his pain.  He reported that he lost 30 
days from work in the last year due to his right foot.  The 
diagnosis was right foot callosity, ball of foot, chronic. 

In regards to this particular case, the current medical 
findings on file from the veteran's October 1999 VA 
examination are inadequate for purposes of rating his right 
foot disability.  The veteran's C-file was not available for 
review by the examiner and the veteran identified additional 
private medical records not in the file.  In addition, the 
veteran testified to worsening of his right foot symptoms at 
the Board hearing.  Therefore, further development is 
necessary with regard to these issues.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran must ensure that the 
claims folder includes copies of all 
available relevant medical reports.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination to determine the current 
severity of his service connected status 
post exostectomy 5th metatarsal, right 
foot, and removal of foreign bodies.  All 
manifestations of the service-connected 
condition must be clearly described in 
the examination report.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and that the 
examiner indicate in writing that the 
claims file was reviewed.  All indicated 
tests and studies should be accomplished 
to include x-rays to ascertain whether 
the veteran suffers from arthritis in his 
right foot due to his service-connected 
injury.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination taking into 
account all current residuals as well as 
their manifestations.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, the RO must 
issue a supplemental statement of the 
case, a copy of which should be provided 
the veteran and his representative.  
After the veteran and his representative 
have been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



